Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020, 12/17/2021 and 7/5/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over STEINBERG (US 2020/0038109) in view of Roh et al. (US 2019/0029757).
As to Claim 1, STEINBERG teaches A surgical guidance system for computer assisted navigation of spinal surgery, the surgical guidance system operative to: 
obtain feedback data provided by distributed networked computers for each of a plurality of prior patients who have undergone spinal surgery, the feedback data characterizing spinal geometric structures of the prior patient, characterizing a surgical procedure performed on the prior patient, characterizing an implant device that was surgically implanted into the prior patient's spine, and characterizing the prior patient's surgical outcome (STEINBERG discloses “accessing a database including data for a plurality of patients, with data for each patient comprising data on any pathology types developed, and additional data on at least one of the associated (a) pre-operative images, (b) post-operative images, (c) clinically relevant quantitative data, or (d) surgical plan” in [0025]; “Furthermore, in the above mentioned step (vii), the one or more sets of data for patients with similar characteristics may comprise a set of data for patients with similar characteristics as those of the above mentioned pre-operative images and surgical plan, and another set of data for patients with similar characteristics as those of the above mentioned post-operative images” in [0040]; “In step 2, clinically relevant quantitative data of the subject is obtained, such as… any pre-operative pathologies… medical history, history of illnesses… and past medical history which may include previous surgeries” in [0058]; “In order to calculate these parameters, coronal and sagittal plane segmentation may be performed on the three-dimensional images, providing an approximate relative position and orientation of each vertebrae, and the coronal, sagittal and long axes of the spine may likewise be identified in the images” in [0060]; multiple pathology classifiers in Fig 2; “In step 7, it is obtained from the database, a set of data having patients with similar pre-operative relationships of vertebral pairs, and a similar surgical plan, to those of the subject” in [0063]. Here, STEINBERG’s patient data can be collected from networked devices. For example, Roh discloses “networked databases (e.g. connecting to patient records stored by a hospital, laboratory, medical data repositories, etc.)” in [0066]; “D) identifying target structures (e.g. pedicles and isthmus)” in [0027]; characterize surgical procedure in [0065, 0081]; identify implant configurations in [0047, 0074]; “performing vertebral classification using image recognition algorithms” in [0083]; “a scored surgery outcome resulting from one or more of: surgeon feedback, patient recovery level, recovery time, results after a set number of years, etc.” in [0026]); 
train a machine learning model based on the feedback data (STEINBERG discloses “Furthermore, the data from the test set may be incorporated into the database, and machine learning algorithms may be applied to the newly expanded database for more accurate prediction of pathology or instrument failure development in future subjects” in [0055]; see also [0026, 0028, 0072]); 
obtain pre-operative data from one of the distributed network computers characterizing spinal geometric structures of a candidate patient for planned surgery (STEINBERG discloses “In step 4, relationships are determined between selected pairs of vertebrae in the pre-operative three-dimensional images…The relationships between vertebrae are based on predefined parameters, and may include one or more of measurements between vertebral endplates, shape or volume of vertebra, distance between vertebrae, shape or volume of intervertebral space or characteristics of a disc between a vertebral pair, and degree of rotation or translation of a vertebra… In order to calculate these parameters, coronal and sagittal plane segmentation may be performed on the three-dimensional images, providing an approximate relative position and orientation of each vertebrae, and the coronal, sagittal and long axes of the spine may likewise be identified in the images” in [0060]. Roh discloses networked databases in [0066]); 
generate a surgical plan for the candidate patient based on processing the pre-operative data through the machine learning model (STEINBERG discloses “Embodiments of the present disclosure relate to the field of image based pathology prediction for planning spinal surgery, using predictive modeling such as machine learning, deep learning or any statistical method that can be used to predict outcomes” in [0002]; see also [0018, 0020-0028]); and 
provide at least a portion of the surgical plan to a display device for visual review by a user (Roh discloses “using an AR or VR system, e.g. to display an overlay of the implant on the patient anatomy or to display guidance on the suggested insertion point and angle” in [0080]. Here, surgical plan in graph or text format can be overlaid on the patient anatomy to guide surgeon during the whole spinal surgery procedure.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of STEINBERG with the teaching of Roh so as to access the networked database to collect all patient data and process these data and overlay on the physical surgical environment.

As to Claim 2, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 1, wherein the machine learning model is operative to: 
process the pre-operative data to output the surgical plan identifying type and dimension sizing of a spinal implant device proposed for surgical implantation in the spine of the candidate patient (Roh discloses “In some implementations, surgical assistance system 164 can apply analysis procedures by supplying the converted implant surgery information to a machine learning model trained to select implant configurations. For example, a neural network model can be trained to select pedicle screw configurations for a spinal surgery” in [0026]; “In some implementations, the XZ screw angle module 112, the XY screw angle module 114, and the screw size module 116 can identify implant configurations for other types of implants in addition to, or other than screws (e.g., pedicle screws, facet screws, etc.) …In various implementations, the XZ screw angle module 112, the XY screw angle module 114, or screw size module 116 can identify implant configurations using machine learning modules, algorithms, or combinations thereof” in [0047].)

As to Claim 3, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 2, wherein the machine learning model is further operative to process the pre-operative data to output the surgical plan with further identification of an estimated level of surgical outcome success predicted for the candidate patient from surgical implantation of the spinal implant device in the spine of the candidate patient, wherein the estimated level of surgical outcome success indicates a most likely patient reported outcome measure or spinal deformity correction measurement that will be obtained by surgical implantation of the spinal implant device in the spine of the candidate patient (STEINBERG discloses “determining an acceptable surgical plan using image based pathology or instrument failure prediction” in [0013]; “For example, patients 35-40 years old with a pre-operative deformity X have an average probability of 8% of developing pathology P” in [0070]. Roh discloses “For example, a model can be trained using sets of pre-operative MRI scans of vertebrae paired with pedicle screw placements used in the surgery and corresponding scores for the result of that surgery…The amount of adjustment to the model parameters can be a function of how different the model prediction was from the actual screw configuration used and/or the level of success or failure of the surgery” in [0097]; identifying many spinal abnormalities in [0043] and deformation characteristics in  [0029].)

As to Claim 4, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 2, wherein the machine learning model is further operative to process the pre-operative data to output the surgical plan with further identification of a planned pose for implantation of the spinal implant device in the spine of the candidate patient (STEINBERG discloses “The selected surgical plan may include the level of instrumentation, instrumentation properties such as screw system, diameter, position in the vertebra, interbody size, angle, location in the intervertebral disc space and the like” in [0077]. Roh discloses “An implant configuration can include characteristics of an implant such as various dimensions, angles, materials, application features (e.g., implant sizes, implant functionality, anchoring features, suture type, etc.), and/or aspects of applying the implant such as insertion point, delivery path, implant position/angle, rotation, amounts of force to apply (e.g., torque applied to a screw, rotational speed of a screw, rate of expansion of expandable implants, and so forth), etc.” in [0024]; screw angle module 112 and 114 in [0045].)
As to Claim 8, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 1, further operative to: 
process the surgical plan to obtain a three-dimensional model of the spinal implant device and provide a graphical representation of the three-dimensional model for display though the display device within an extended reality (XR) headset as an overlay on the candidate patient (Roh discloses generating 3D models of the target area of a surgery (e.g. portions of a patient’s spine) and/or implants (e.g. screws, rods, etc.) in [0089]; “using an AR or VR system, e.g. to display an overlay of the implant on the patient anatomy or to display guidance on the suggested insertion point and angle” in [0080]; AR display (such as a HMD) in [0035]).

As to Claim 9, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 1, wherein the feedback data used to train the machine learning model and which characterizes the prior patient's surgical outcome, includes post-operative feedback data characterizing a patient reported outcome measure or a spinal deformity correction measurement (STEINBERG discloses “Furthermore, in the above mentioned step (vii), the one or more sets of data for patients with similar characteristics may comprise a set of data for patients with similar characteristics as those of the above mentioned pre-operative images and surgical plan, and another set of data for patients with similar characteristics as those of the above mentioned post-operative images” in [0040]. Roh further discloses “a scored surgery outcome resulting from one or more of: surgeon feedback, patient recovery level, recovery time, results after a set number of years, etc.” in [0026]); “human feedback to model outputs, surgeons' post-operative suggestion feedback (e.g. whether the surgeon accepted model provided recommendations completely, or made certain changes, or disregarded), surgeons post-operative operation outcome success score, post-operative images that can be analyzed to determine results, the existence of certain positive or negative patient results” in [0099]).

As to Claim 10, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 1, wherein the feedback data used to train the machine learning model characterizes a spinal surgery procedure type performed on the prior patient and a type and dimension sizing of a spinal implant device that was implanted in the prior patient (Roh discloses “In some implementations, the XZ screw angle module 112, the XY screw angle module 114, and the screw size module 116 can identify implant configurations for other types of implants in addition to, or other than screws (e.g., pedicle screws, facet screws, etc.)” in [0047]; “In some implementations, machine learning models can be trained to perform some of these tasks for identifying implant configurations. For example, machine learning models can be trained to identify particular vertebral pedicles in various images, which can then be atomically measured and aggregated across images, e.g. storing minimal, maximal, median, or average values, as appropriate given the target being measured” in [0074].)

As to Claim 11, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 10, wherein the feedback data used to train the machine learning model further characterizes a volume of bone graft used with the spinal implant device when implanted in the prior patient (STEINBERG discloses “In step 4, relationships are determined between selected pairs of vertebrae in the pre-operative three-dimensional images…and may include one or more of measurements between vertebral endplates, shape or volume of vertebra, distance between vertebrae, shape or volume of intervertebral space or characteristics of a disc between a vertebral pair…” in [0060]; “using predictive modeling such as machine learning, deep learning or any other statistical method that can be used to predict outcomes, operating on large databases of previously obtained data for similar procedures” in [0016]. Here, STEINBERG teaches using machine learning to characterize a shape or volume of one anatomic space. There is no disclosed criticality to the characterization of a volume of bone graft, but for a specific spinal surgical procedure. It is rendered obvious as a design choice (see MPEP 2144.04) that would have no impact on the function or results of the claimed invention.)

As to Claim 12, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 10, wherein the feedback data used to train the machine learning model further characterizes at least one of: 
deviation between a planned level of spinal correction for the prior patient planned during a pre-operative stage and an achieved level of spinal correction for the prior patient measured during an intra-operative stage or post-operative stage; 
deviation between a planned surgical procedure that was planned during a pre- operative stage and a used surgical procedure that was performed on the prior patient during an intra-operative stage; 
deviation between a type and dimension sizing of a spinal implant device that was planned during a pre-operative stage and a used type and dimension sizing of a spinal implant device that was implanted into the prior patient during an intra-operative stage; 
deviation between a planned pose of a spinal implant device for fixation into the spine of the prior patient planned during a pre-operative stage and a used pose of the spinal implant device following fixation into the spine of the prior patient during an intra-operative stage; and 
deviation between a planned insertion trajectory for implantation of the spinal implant device into the spine of the prior patient planned during a pre-operative stage and a used trajectory that the spinal implant device was moved along when implanted into the spine of the prior patient during an intra-operative stage (Roh discloses “For example, a model can be trained using sets of pre-operative MRI scans of vertebrae paired with pedicle screw placements used in the surgery and corresponding scores for the result of that surgery. The images can be converted to arrays of integers that, when provided to the machine learning model, produce values that specify screw placements. The screw placements can be compared to the actual screw placement used in the surgery that produced the training item. The model parameters can then be adjusted so the model output is more like the screw placement used in the surgery if the surgery was a success or less like the screw placement used in the surgery if the surgery was a failure. The amount of adjustment to the model parameters can be a function of how different the model prediction was from the actual screw configuration used and/or the level of success or failure of the surgery” in [0097].)

As to Claim 13, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 1, further operative to: 
form subsets of the feedback data having similarities that satisfy a defined rule (STEINBERG discloses “obtaining sets of data from the database for patients with similar characteristics to the subject” in Abstract); 
within each of the subsets, identify correlations among at least some values of the feedback data; and train the machine learning model based on the correlations identified for each of the subsets (STEINBERG discloses “In step 7, it is obtained from the database, a set of data having patients with similar pre-operative relationships of vertebral pairs, and a similar surgical plan, to those of the subject. Artificial intelligence may be employed to determine a first risk of one or more pathology types for the subject based on correlations of the patients in this set to developed pathology types” in [0063]; “In step 8, it is obtained from the database, a set of data having patients with similar post-operative relationships of vertebral pairs to the vertebral relationships in the predicted post-operative images of the subject. Artificial intelligence may be employed to determine a second risk of one or more pathology types for the subject based on correlations of the patients in this set to developed pathology types” in [0064]).

Claims 5-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over STEINBERG in view of Roh and Kang et al. (US 2019/0090966).
As to Claim 5, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 4, further operative to: 
determine a planned trajectory for implantation of the spinal implant device to the planned pose in the spine of the candidate patient identified by the surgical plan (Roh discloses “An implant configuration can include characteristics of an implant such as various dimensions, angles, materials, application features ( e.g., implant sizes, implant functionality, anchoring features, suture type, etc.), and/or aspects of applying the implant such as insertion point, delivery path, implant position/angle, rotation, amounts of force to apply (e.g., torque applied to a screw, rotational speed of a screw, rate of expansion of expandable implants, and so forth), etc.” in [0024]; “The output of these analyses can be used to select pedicle screw configurations, insertion trajectories, and placement location to optimize screw pullout strength, maximum allowable loading (e.g., axial loads, shear loads, moments, etc.)” in [0090]).
The combination of Kang further teaches following limitations:
obtain from a camera tracking system a present pose of a surgical tool being used to implant the spinal implant device in the spine of the candidate patient (Kang discloses “the localizer 14 is an optical localizer and includes a camera unit ( one example of a sensing device)” in [0038]; “In the embodiment shown, using the navigation system 12, the pose of the surgical tool 30 can be determined by tracking the location of the base 22 via the base tracker 16 and calculating the pose of the surgical tool 30 based on… Ultimately, the localizer 14 and the tracking devices 16 enable the determination of the pose of the surgical tool 30 and the patient's anatomy so the navigation system 12 knows the relative relationship between the surgical tool 30 and the patient's anatomy” in [0049]; “A surgical tool for use in performing the spine procedure” in [0033]);
generate navigation information based on comparison of the present pose of the surgical tool and the planned trajectory, wherein the navigation information indicates how the surgical tool needs to be posed to be aligned with the planned trajectory; and provide at least first part of the navigation information to a display device (Kang discloses “The surgical robotic system comprises a navigation system configured to track a position of a target site…The robotic controller is configured to control movement of the robotic manipulator to maintain the rotational axis of the surgical tool on a planned trajectory with respect to the target site based on the tracked position of the target site” in [0015]; “the robotic system 10 constrains the user's movement of the surgical tool 30 to stay along the desired trajectory by providing haptic feedback to the user should the user attempt to move the surgical tool 30 in a manner that deviates from the line haptic object LH and the desired trajectory “ in [0062]; “in step 402, the robotic system 10 controls movement of the surgical tool 30, to place the rotational axis R along the desired trajectory. This may comprise the robotic system 10 causing autonomous movement of the surgical tool 30, to place the rotational axis R along the desired trajectory…The robotic system 10 can generate feedback (visual, audible, and/or haptic) to the user to indicate proper alignment” in [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of STEINBERG and Roh with the teaching of Kang so as to track the position and orientation of the surgical tool and display guide information to ensure the navigation of the surgical tool along the planned trajectory.

As to Claim 6, STEINBERG  in view of Roh and Kang teaches The surgical guidance system of Claim 5, further operative to: 
provide at least second part of the navigation information to a surgical robot to control movement of a robot arm having an end effector which guides movement of the surgical tool, wherein the at least second part of the navigation information indicates where the end effector needs to be moved so the surgical tool will be guided by the end effector along the planned trajectory for implantation of the spinal implant device to the planned pose of the spinal implant device in the spine of the candidate patient (Kang discloses “In some cases, the end effector may also have an articulating arm to facilitate implant insertion, i.e., placing the implant in a desired pose” in [0101]; “to initiate movement of the robotic arm 20, to align the rotational axis R with a desired trajectory, or the like” in [0054]; “The robotic system 10 evaluates the desired pose of the pedicle screws PS and creates virtual boundaries (e.g., haptic objects), pre-defined tool paths, and/or other autonomous movement instructions, that correspond to the desired pose of the pedicle screws PS to control movement of the robotic arm 20…This may comprise, for example, ensuring during the surgical procedure that a trajectory of the surgical tool 30 is aligned with the desired pose of the pedicle screws PS, e.g., aligning the rotational axis R with the desired pose of the pedicle screw PS” in [0058]).
Claim 16 recites similar limitations as claims 1, 2 & 5. 

As to Claim 17, STEINBERG  in view of Roh and Kang teaches The surgical system of Claim 16, further comprising: 
an extended reality (XR) headset including the display device, wherein the at least one controller is operative to generate a graphical representation of the navigation information that is provided to the display device of the XR headset to guide operator movement of the surgical tool along the planned trajectory (Roh discloses generating 3D models of the target area of a surgery (e.g. portions of a patient’s spine) and/or implants (e.g. screws, rods, etc.) in [0089]; “using an AR or VR system, e.g. to display an overlay of the implant on the patient anatomy or to display guidance on the suggested insertion point and angle” in [0080]; AR display (such as a HMD) in [0035]).

As to Claim 18, STEINBERG  in view of Roh and Kang teaches The surgical system of Claim 16, further comprising: 
a surgical robot including a robot base, a robot arm connected to the robot base, the robot arm configured to connect to an end effector which guides movement of the surgical tool, and at least one motor operatively connected to move the robot arm relative to the robot base, wherein the at least one controller is connected to the at least one motor and operative to determine a pose of the end effector relative to a planned pose of the end effector while guiding movement of the surgical tool along the planned trajectory during implantation of the spinal implant device, and generate navigation information based on comparison of the planned pose and the determined pose of the end effector, wherein the navigation information indicates where the end effector needs to be moved to become aligned with the planned pose so the surgical tool will be guided by the end effector along the planned trajectory toward the patient (Kang discloses “In some cases, the end effector may also have an articulating arm to facilitate implant insertion, i.e., placing the implant in a desired pose” in [0101]; “to initiate movement of the robotic arm 20, to align the rotational axis R with a desired trajectory, or the like” in [0054]; “The robotic system 10 evaluates the desired pose of the pedicle screws PS and creates virtual boundaries (e.g., haptic objects), pre-defined tool paths, and/or other autonomous movement instructions, that correspond to the desired pose of the pedicle screws PS to control movement of the robotic arm 20…This may comprise, for example, ensuring during the surgical procedure that a trajectory of the surgical tool 30 is aligned with the desired pose of the pedicle screws PS, e.g., aligning the rotational axis R with the desired pose of the pedicle screw PS” in [0058], see also Fig 1-2, [0090-0093, 0101].)

As to Claim 19, STEINBERG  in view of Roh and Kang teaches The surgical system of Claim 18, wherein the at least one controller is further operative to control movement of the at least one motor based on the navigation information to reposition the end effector so the determined pose of the end-effector becomes aligned with the planned pose (Roh, [0080]. Kang, [0090-0093,0095-0096, 0101]).
As to Claim 20, STEINBERG  in view of Roh and Kang teaches The surgical system of Claim 18, wherein the at least one controller is further operative to
provide the navigation information to a display device for display to visually guide operator movement of the end effector so the determined pose of the end effector becomes aligned with the planned pose (Roh discloses “The processor 202 may execute an algorithm stored in the memory 206 for augmenting an implant surgery, e.g. by providing assistance to a surgeon during a spinal or other implant surgery, by providing controls to a robotic apparatus (e.g., robotic surgery systems, navigation system, etc.) for an implant surgery or by generating suggestions for implant configurations to be used in an implant surgery” in [0048]; “using an AR or VR system, e.g. to display an overlay of the implant on the patient anatomy or to display guidance on the suggested insertion point and angle. In some implementations, the results can be used to control robotic systems, e.g. causing a robotic arm to align itself according to the recommended insertion point and angle” in [0080]. Kang further discloses “In some cases, the end effector may also have an articulating arm to facilitate implant insertion, i.e., placing the implant in a desired pose” in [0101]; “to initiate movement of the robotic arm 20, to align the rotational axis R with a desired trajectory, or the like” in [0054]; “The robotic system 10 evaluates the desired pose of the pedicle screws PS and creates virtual boundaries (e.g., haptic objects), pre-defined tool paths, and/or other autonomous movement instructions, that correspond to the desired pose of the pedicle screws PS to control movement of the robotic arm 20…This may comprise, for example, ensuring during the surgical procedure that a trajectory of the surgical tool 30 is aligned with the desired pose of the pedicle screws PS, e.g., aligning the rotational axis R with the desired pose of the pedicle screw PS” in [0058]; “the robotic controller is configured to control manual manipulation of the surgical tool until the implant is placed at the desired location” in [0006], see also [0035, 0050, 0062]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over STEINBERG in view of Roh and Ulrich, JR. et al. (US 2019/0247200).
As to Claim 7, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 2. The combination of Ulrich further teaches wherein the machine learning model is further operative to 
process the pre-operative data to output the surgical plan with further identification of a portion of the patient's spinal disc that is to be removed to allow insertion of a spacer type of the spinal implant device (STEINBERG discloses “a method for determining if an instrumental spinal surgical plan acceptable for a subject, by predicting the likelihood that the subject will develop one or more pathology types or instrumental failures, such as screw pull-out, rod bending or breakage, implant loosening or the like, after the surgical plan has been performed on the subject” in [0076]. Roh also discloses “results can be added to a preoperative plan” in [0080]. Here, the surgical plan can be an insertion of an implant device into a spinal disc space. For example, Ulrich discloses “identification of a spinal disc in need of repair or replacement, performance of at least a partial discectomy to create a disc space, and selection of the appropriate size of implant for the disc space” in [0021]; “During the method of using the system 700, the caretaker will first identify or diagnose a spinal disc in need of repair or replacement… The caretaker then assesses or gauges the appropriate size of implant 301 to insert into the disc space” in [0148].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of STEINBERG and Roh with the teaching of Ulrich so as to generate a surgical plan of replacing a portion of spinal disc with an implant device.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over STEINBERG in view of Roh and Cosgrove et al. (US 2020/0057933).
As to Claim 14, STEINBERG  in view of Roh teaches The surgical guidance system of Claim 1. The combination of Cosgrove further teaches following limitations:
wherein the machine learning model comprises: 
a neural network component including an input layer having input nodes, a sequence of hidden layers each having a plurality of combining nodes, and an output layer having output nodes (STEINBERG discloses “Embodiments of the present disclosure relate to the field of image based pathology prediction for planning spinal surgery, using predictive modeling such as machine learning, deep learning or any statistical method that can be used to predict outcomes” in [0002]; see also [0018, 0020-0028]; artificial intelligence such as machine learning, deep learning, and neural networks in [0038]. Cosgrove further discloses “The neural network circuit has an input layer having input nodes, a sequence of hidden layers each having a plurality of combining nodes, and an output layer having an output node” in [0003]); and at least one processing circuit operative to provide different entries of the pre-operative data to different ones of the input nodes of the neural network model, and to generate the surgical plan based on output of output nodes of the neural network component (STEINBERG discloses “exemplary methods of the present disclosure for machine learning, and prediction for a subject based thereon. The method commences with assembly of a training set of data for a processor-based system for preprocessing and learning. The training set includes data on a plurality of patients, and data for each patient may include, inter alia, pre-operative three-dimensional images, postoperative three-dimensional images, surgical technique used, clinically relevant quantitative data” in [0052]. Roh, [0048, 0080, 0099]. See also Fig 5 of Cosgrove as shown below:

    PNG
    media_image1.png
    433
    732
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of STEINBERG and Roh with the teaching of Cosgrove so as to explain data flow diagram of a neural network circuit.

As to Claim 15, STEINBERG  in view of Roh and Cosgrove teaches The surgical guidance system of Claim 14, further comprising a feedback training component operative to: 
adapt weights and/or firing thresholds that are used by the combining nodes of the neural network component based on values of the feedback data (Cosgrove discloses “in one embodiment, the training module 220 operates to use the forecasted performance metrics from the metric forecasting module 210 and the measured performance metrics 200 to adapt the weights and/or firing thresholds are used by input nodes and which may also be used by nodes of the neural network hidden layers” in [0027].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612